DETAILED ACTION
This Office action is in response to the amendment filed 2/19/2021.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A method for implementing volume migration in a storage array comprising: 
establishing a persistent connection between hosts and a non-volatile memory over fabric (NVMeoF) discovery controller for appliances residing in the storage array; 
creating a volume and exposing the volume as a namespace to the hosts, the namespace forming part of an asymmetric namespace access (ANA) group in which paths are exposed to the hosts; 
upon receiving a request to migrate the volume from a source appliance of the appliances to a destination appliance of the appliances: 
creating a NVMeoF namespace on the destination appliance; 
configuring the ANA group of the NVMeoF namespace as inaccessible; 
through the persistent connection to the discovery controller, initiating an asynchronous event notification (AEN) to the host to connect ports on the destination appliance, the ports on the destination application corresponding to paths to the destination application that are currently inaccessible;
 upon connecting to the ports, discovering by the hosts on the destination appliance, the NVMeoF namespace created on the destination appliance; 
verifying the hosts have connected to the ports and have discovered the NVMeoF namespace; and 
migrating data for the volume to the destination appliance and performing input/output (IO) cutover.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art is Klein (US 10764180 B1) in view of Enz et al. (US 20190354302 A1). Klein teaches implementing volume migration in a storage array by establish a connection between the hosts and NVMeoF with a through the persistent connection to the discovery controller, initiating an asynchronous event notification (AEN) to the host to connect ports on the destination appliance, the ports on the destination application corresponding to paths to the destination application that are currently inaccessible, in conjunction with the remaining limitations, as outlined above. 
Claims 2-6 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Claim 7 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 8-12 depend upon claim 7, and thus, is allowable for at least the same reasons.
Claim 13 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 14-18 depend upon claim 13, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE WEI/            Primary Examiner, Art Unit 2139